DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    161
    542
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendment filed on February 16th 2021. Claims 1-9, 11-16 are allowed. Claim 10 canceled.

Response to Arguments
5.	The objection to the claims 7-9, 12 are withdrawn in view of amendment filed by 
Allowable Subject Matter
6.	Claims 1-9, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in particular, Joshi et al and Lee et al do not disclosed with respect to Independent claim 1, in combination of with the other claimed limitations, an image decoding method performed by a decoding device, the method comprising: deriving costs for merge candidates included in the merge candidate list; deriving a modified merge candidate list based on the costs for the merge candidates; deriving motion information of the current block based on the modified merge candidate list; and wherein the deriving of the modified merge candidate list based on the costs for the merge candidates includes: deriving a reordered merge candidate list by reordering the merge candidates in an order from small to large costs thereof; deriving a refine merge candidate based on a predetermined merge candidate among the merge candidates; and deriving the modified merge candidate list by adding the refine merge candidate to the reordered merge candidate list. Rather Joshi et al disclosed, HEVE standard specify following order in constructed merge candidate list, a marge candidate correspond to a full set of motion information (Joshi et al: ¶s 152, 159, 177, 196). Similarly, Lee et al disclosed, the coding determine rate distortion (Lee et al: 118, 343). The same reasoning applies to claims 15, 16, Joshi et al and Lee et al do not disclosed,  decoding device which performs image decoding, the device comprising: a predictor which constructs a merge candidate list based on a neighboring block of the current block, derives costs mutatis mutandis.  Accordingly, claims 2-9, 11-14 are allowed.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 25, 2021